3. Wilderness in Europe (
rapporteur. - Mr President, as we did not have a plenary debate on this item and there was no possibility to table amendments following the vote in the Committee on the Environment, Public Health and Food Safety, you either have to trust your rapporteur - myself - or reject the whole resolution. In my view, it is not a good system, but that is the current tool.
Many aspects of the Natura 2000 Directives should be reopened in the near future in any case and hopefully, the legislative act will cover the wilderness areas as well, giving full opportunity for the next Assembly to go further on this beautiful topic. I hope that my resolution will become a basis for further legislative actions providing the possibility for members to improve it in the future.